UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7213


FRED L. JOHNSON,

                    Plaintiff - Appellant,

             v.

PRISON MEDICAL PROVIDER for VDOC; NIRAJ V. KELORE, Orthopedic;
MOHAMMAD SUDDIQUI, Doctor; VINCENT GORE, Doctor,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00339-JAG-RCY)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Lee Johnson, Appellant Pro Se.     Matthew Devins Joss, HERBERT &
SATTERWHITE PC, Richmond, Virginia; Grace Morse-McNelis, SANDS ANDERSON,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fred Lee Johnson appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). * We have reviewed the record

and find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Johnson v. Prison Med.

Provider, No. 3:17-cv-00339-JAG-RCY (E.D. Va. Aug. 8, 2019). We deny Johnson’s

motion for default judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
         Although the district court dismissed Johnson’s claims without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                            2